Citation Nr: 0109009	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for cancers of the bladder, 
lung, colon, kidney, and bones, for purposes of accrued 
benefits.

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1942 to April 
1946.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO rating decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death as not well grounded.


REMAND

In April 1997, the veteran submitted a claim for residuals of 
exposure to non-ionizing radiation in service.  He maintained 
that he worked almost exclusively with radar while in 
service.  In May 1997, he died before this claim was 
adjudicated.  The veteran's claim did not survive him as held 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) in Landicho v. Brown, 7 Vet. App. 42 
(1994).  In October 1997, the appellant submitted a claim for 
service connection for the cause of the veteran's death.  
This latter claim constitutes an informal claim for any 
accrued benefits due to the veteran which is "inextricably 
intertwined" to the claim for service connection for the 
cause of the veteran's death, and both claims should be 
adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Hence, the Board has classified the issues as 
shown on the first page of this decision.

The RO denied the claim for service connection for the cause 
of the veteran's death as not well grounded.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107) eliminated the concept of a well-
grounded claim and redefined VA's duty to assist a claimant 
in the development of a claim.  In this case, there is 
additional VA duty to assist the appellant in the development 
of her claims.

A review of the record shows that the veteran died of 
transitional cell carcinoma with metastasis to the bone, and 
that he had had transitional cell carcinoma of the bladder, 
and adenocarcinomas of the lung and colon, in the 1990's 
before developing transitional cell carcinoma of the kidney.  
Requests to the service department to verify the veteran's 
exposure to radiation in service have been unsuccessful, but 
the RO has not sent such an inquiry to the Defense Threat 
Reduction Agency.  The veteran had said in connection with 
his original claim that he had worn badges to record 
radiation and that they had indicated "present danger."  In 
addition, his personnel records show he arrived in Sasebo, 
Japan, aboard the U.S.S. LST 615 on October 8, 1945, and 
departed November 13, 1945.  The RO should inquire as to the 
ship's movements, if any, during that time period.  Since the 
overall evidence does not show whether or not the veteran was 
exposed to radiation in service, and he had cancers that may 
be granted service connection under the provisions of 
38 C.F.R. § 3.311(b), such a request should now be made.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain a dose estimate 
of the veteran's exposure to radiation in 
service from the Defense Threat Reduction 
Agency.  Both his wearing of radiation 
badges as a Marine radar technician and 
his presence in Japan aboard LST 615 
should be the focus of the inquiry.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should review the appellant's 
claim for service connection for the 
cause of the veteran's death on the 
merits and adjudicate the claim for 
accrued benefits.  The review of the 
claim for service connection for the 
cause of the veteran's death should 
reflect consideration of the provisions 
of 38 C.F.R. § 3.311(a)(4)(i).  If it is 
determined that the veteran was exposed 
to radiation in service, the claim should 
be submitted to the VA Under Secretary 
for Benefits for the appropriate opinions 
in accordance with the provisions of 
38 C.F.R. § 3.311(b).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




